Title: From Alexander Hamilton to Benjamin Lincoln, 22 January 1795
From: Hamilton, Alexander
To: Lincoln, Benjamin


Sir
Treasury Department January 22nd 1795
Inclosed I transmit to you, the Copies of three several petitions of Jacob Quincy, and John McCalpin to the Judge of the District Court of the District of Maine.
I have therefore to request that after maturely considering the facts stated in the said Petitions and the suggestion concerning your Deputy you will be pleased to inform me, whether what is alledged did happen and also what is the usage in similar cases at the Port of Boston.

I am with great consideration   Sir   Your most Obedt Servant

A Hamilton.
Benjamin Lincoln Esqr.Collector. Boston.

